J-S60015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: R.S., A MINOR CHILD                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
 APPEAL OF: R.M., SR., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 652 WDA 2017

                  Appeal from the Order Entered April 17, 2017
                 In the Court of Common Pleas of Clarion County
                 Orphans’ Court at No(s): Case No. 12 OC 2017


BEFORE:      OLSON, DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                             FILED NOVEMBER 16, 2017

       R.M., Sr. (“Father”) appeals from the order dated April 13, 2017, and

entered on April 17, 2017, granting the petition filed by the Clarion County

Children and Youth Services (“CYS” or the “Agency”), to involuntarily

terminate his parental rights to his female child, R.S., born in January 2015,

with J.S. (“Mother”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511. We

affirm.

       On January 18, 2017, CYS filed the petitions for the involuntary

termination of Father’s and Mother’s parental rights to R.S.          On April 13,

2017, the trial court held an evidentiary hearing on the termination


____________________________________________


* Former Justice specially assigned to the Superior Court.
J-S60015-17


petitions. At the hearing, Mother chose to voluntarily relinquish her parental

rights to R.S. CYS presented the testimony of its employees: Cheryl Miller

(an ongoing caseworker for CYS) and Nicole Novicki (the unit supervisor of

the caseworkers at CYS).         N.T. Hearing, 4/13/17, at 9 and 32.   CYS then

presented the testimony of R.S.’s maternal uncle, who is also her foster

father.    Id. at 44-46 and 49.                Father and Mother, who were both

incarcerated, testified on their own behalf.1 Id. at 50 and 84.

       The trial court fully set forth the factual and procedural background of

this appeal, as follows.

       [R.S.] was born [] a drug-exposed baby and spent
       approximately one week in the hospital shortly after her birth.
       R.S.’s paternity was not formally established by CYS until over a
       year after her birth; however, Father knew from speaking with
       Mother prior to R.S.’s birth that he was R.S.’s father. Father
       went to the hospital the day after R.S.’s birth to stay with her
       and Mother, and while he was there he performed duties such as
       feeding R.S. and changing her diaper. Once R.S. was released
       from the hospital, Father spent approximately three days per
       week at Mother’s home helping to care for R.S. He provided
       food and diapers during this time. This arrangement continued
       until Father was incarcerated on April 29, 2015.       After his
       incarceration, Father spoke with Mother on the phone daily to
       obtain updates on R.S., and Mother sent Father approximately
       100 photos of R.S. This arrangement continued until October of
       2015. During his incarceration, Father did not provide any
       financial support to R.S.

       In October [] 2015, R.S. was taken into protective custody after
       being found at the site of an active methamphetamine lab.
____________________________________________


1
  Attorney Terry R. Heeter, the court-appointed guardian ad litem (“GAL”)
representing the child, R.S., cross-examined Father. N.T. Hearing, 4/13/17,
at 4 and 68. The GAL also filed a brief on behalf of R.S.



                                           -2-
J-S60015-17


     Mother was incarcerated at that time. R.S. was eventually
     placed with a maternal uncle and aunt who remain her foster
     parents to this day. R.S. was declared dependent on November
     5, 2015. Since October [] 2015, she has lived with her foster
     family, with the exception of one [] five-week period in 2016,
     from May 24 through July 1, when she was returned to Mother’s
     care. She was removed from Mother’s care in July 2016 and
     placed with her foster family because Mother was re[-
     ]incarcerated on a parole violation. Father testified that during
     the short period when R.S. was living with Mother in 2016, he
     spoke on the phone with Mother and [R.S.] every day.

     Father remained incarcerated until August 15, 2016, when he
     was released to a halfway house in Erie. On or about August 18,
     2016, Father spoke with a CYS employee about arranging a
     supervised visit with R.S. CYS arranged weekly visits with R.S.,
     but Father had to miss the first meeting because the halfway
     house did not have sufficient notice of the visit. CYS was
     prepared to continue with the second scheduled visit. However,
     before that visit could occur, Father absconded from the halfway
     house, on or about August 27[, 2016]. Father’s whereabouts
     were unknown to CYS from the time he absconded until he was
     rearrested on March 2, 2017.1 The CYS caseworker testified that
     Father has not made any progress on remedying the
     circumstances that led to dependency throughout the life of the
     case, as he was either incarcerated or absconding at all relevant
     points. He had also not made any progress on Family Service
     Plan goals due to his incarceration.

     Father testified that he visited with R.S. twice during August or
     September [] 2016, while he was absconding from parole.
     These two visits were the only times he saw R.S. since his
     incarceration in April [] 2015, and he had not provided any
     financial support, shelter, clothing, or food. He alleges that he
     was never notified that CYS had arranged visits with R.S. while
     he was at the halfway house. Father also alleges that he sent
     approximately six letters to CYS during his incarceration in 2016,
     and received only one response. In these letters, he requested
     pictures, phone calls, and visits with R.S., as well as general
     updates on her case. During his incarceration, he completed the
     “Inside Out” parenting class at SCI Forest, as well as four
     months of intensive drug and alcohol treatment.




                                   -3-
J-S60015-17


     The CYS supervisor overseeing R.S.’s case testified that she had
     received two letters from Father during the life of the case. CYS
     sent information to Father while he was incarcerated, including a
     release, letters regarding domestic relations and [HIPAA (Health
     Insurance Portability and Accountability Act)], information on
     adoption and the Safe Families Act, a signature page to
     acknowledge receipt, and information regarding his right to
     counsel. CYS sent a second letter to Father when R.S. was
     returned to Mother’s care in May [] 2016. In response to
     Father’s inquiries about visiting [R.S.] while he was incarcerated,
     CYS explained that it had an internal policy not to facilitate visits
     in state correctional institutions, but that Mother could arrange
     visits of her own volition. Father testified that R.S. never visited
     him in prison because there was a lengthy wait period before a
     minor could be approved on his visitors list.

     Testimony at the hearing of both the CYS caseworker and the
     foster father indicated that R.S. is thriving in her foster
     environment. She is a happy and healthy child and has formed
     strong bonds with her foster parents and their two children. R.S.
     calls her foster parents “mom” and “dad,” and believes their
     children are her siblings. She does not know or ask about her
     natural parents, as she is too young to remember the events of
     the past two years. She attends family activities, sporting
     events, and daycare. While her foster parents desire to adopt
     R.S., they remain open to allowing her to have a relationship
     with her natural parents in the future.
     ___________________________________________________
     1
       After his apprehension, Father was charged with Possession of
     a Controlled Substance, as he had a small amount of marijuana
     on his person when he was arrested.

Trial Court Opinion, 6/7/17, at 1-4 (footnote in original) (internal citations

omitted).

     On April 17, 2017, the trial court involuntarily terminated Father’s

parental rights to R.S.    On April 21, 2017, Father filed a motion for

reconsideration of the termination order. On April 26, 2017, the trial court

denied the motion, citing Pennsylvania Orphans’ Court Rule 8.2(c) (providing

                                     -4-
J-S60015-17


that motions for reconsideration are not permitted to any order in

involuntary termination matters under the Adoption Act). On May 2, 2017,

Father timely filed a notice of appeal and a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).2,     3



       In his brief on appeal, Father raises one issue, as follows:

       Did the Orphans’ Court abuse its discretion and err as a matter
       of law in ruling Clarion County Children and Youth met its burden
       of proof necessary to succeed on its Petition for Involuntary
       Termination under 23 [Pa.C.S.A. §] 2511(a)(1), (2) & (5), when
       Appellant made diligent efforts to form a bond with [R.S.] while
       incarcerated and will be released from incarceration in
       approximately August of 2017?

Father’s Brief at 4.4

____________________________________________


2
  In a separate decree dated April 13, 2017 and entered on April 17, 2017,
the trial court granted the petition to voluntarily terminate Mother’s parental
rights to R.S., and for CYS to confirm consent to R.S.’s adoption without
further consent of Mother.        Mother did not file an appeal from the
termination of her parental rights and she is not a party to the instant
appeal.
3
  In a separate order dated December 15, 2016 and entered on December
19, 2016, the trial court changed R.S.’s permanency goal to adoption
pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351. Father did not appeal
this order. See Notice of Appeal, 5/2/17, at 1.
4
  The trial court noted that Father raised six issues in his concise statement,
and that his first, third, fourth, and sixth issues related to section 2511(a),
while his second and fifth issues related to section 2511(b). Trial Court
Opinion, 6/7/17, at 5. Father’s first issue was a challenge to the sufficiency
of the evidence for termination under section 2511(a)(1), (2), and (5); his
third issue was an argument that the trial court erred in terminating Father’s
parental rights based solely on his incarceration; his fourth issue was an
argument that the trial court erred in failing to consider his attempt to bond
with R.S. while he was incarcerated; and his sixth issue was an argument
(Footnote Continued Next Page)


                                           -5-
J-S60015-17


      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
                       _______________________
(Footnote Continued)

that the trial court erred in finding that he could not remedy the conditions
leading to R.S.’s placement in a reasonable period of time. We find these
issues relating to section 2511(a) are subsumed in the issue raised in
Father’s brief. In the second issue in the concise statement, Father asserted
that the trial court erred in terminating his parental rights based solely on
environmental factors and, in the fifth issue, Father asserted that the trial
court erred in finding that the termination would not harm R.S.’s welfare.
We find that the issues related to section 2511(b) are not subsumed in the
issue raised in Father’s brief. Father failed to preserve the challenge to
section (b) in both his concise statement and statement of questions
involved portion of his brief. Moreover, he failed to discuss the sufficiency of
the evidence under subsection (b) with citation to relevant authority or
develop the issue in any other meaningful fashion capable of review in his
brief on appeal. Thus, we deem any challenge to the sufficiency of the
evidence to support the termination under section 2511(b) waived. See In
re M.Z.T.M.W., 163 A.3d 462, 466-467 and n. 3 (Pa. Super. 2017) (citing
Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797
(Pa. Super. 2006)) (holding that an appellant waives issues that are not
raised in both his concise statement of errors complained of on appeal and
the statement of questions involved in his brief on appeal); and In re W.H.,
25 A.3d 330, 339 n.3 (Pa. Super. 2011) (quoting In re A.C., 991 A.2d 884,
897 (Pa. Super. 2010)) (“[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”). Further, we note that the trial court’s June 7, 2017 opinion
included a thorough discussion of the standard of review and the evidence in
the record that it found supported the termination of Father’s parental rights
under subsection (b).         Had we not concluded that any challenge to
subsection (b) was waived, we, therefore, would have affirmed the trial
court’s determination as to the evidence supporting the termination of
Father’s parental rights under that subsection on the basis of the discussion
in the trial court’s opinion.



                                            -6-
J-S60015-17


     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa.
     2011) (plurality opinion)]. As has been often stated, an abuse of
     discretion does not result merely because the reviewing court
     might have reached a different conclusion.        Id.; see also
     Samuel Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51
     (Pa. 2011); Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness,
     partiality, prejudice, bias, or ill-will. Id.

     As [the Pennsylvania Supreme Court] discussed in R.J.T., there
     are clear reasons for applying an abuse of discretion standard of
     review in these cases. [The Supreme Court] observed that,
     unlike trial courts, appellate courts are not equipped to make the
     fact-specific determinations on a cold record, where the trial
     judges are observing the parties during the relevant hearing and
     often presiding over numerous other hearings regarding the child
     and parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
     facts could support an opposite result, as is often the case in
     dependency and termination cases, an appellate court must
     resist the urge to second guess the trial court and impose its
     own credibility determinations and judgment; instead we must
     defer to the trial judges so long as the factual findings are
     supported by the record and the court’s legal conclusions are not
     the result of an error of law or an abuse of discretion. In re
     Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,


                                   -7-
J-S60015-17


without hesitance, of the truth of the precise facts in issue.” Id. (quoting In

re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). We will consider section 2511(a)(1) and (2) together, as did the trial

court. Section 2511 provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     ***

       (b) Other considerations.--The court in terminating the rights of
      a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The
      rights of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein



                                      -8-
J-S60015-17


      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows:

      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988).

      Further, this Court has stated:

      the trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each
      case and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004) (internal citations

omitted).

      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or


                                        -9-
J-S60015-17


refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      With regard to a parent’s incarceration, in In re Adoption of S.P., our

Supreme Court reiterated the standard of analysis pursuant to section

2511(a)(1) for abandonment and added as follows:

      [a]pplying [In re: Adoption of McCray,] the provision for
      termination of parental rights based upon abandonment, now
      codified as § 2511(a)(1), we noted that a parent “has an
      affirmative duty to love, protect and support his child and to
      make an effort to maintain communication and association with
      that child.” [331 A.2d 652, 655 (Pa. 1975)]. We observed that
      the father’s incarceration made his performance of this duty
      “more difficult.” Id.

                                      ***


      [A] parent’s absence and/or failure to support due to
      incarceration is not conclusive on the issue of abandonment.
      Nevertheless, we are not willing to completely toll a parent’s
      responsibilities during his or her incarceration. Rather, we must
      inquire whether the parent has utilized those resources at his or
      her command while in prison in continuing a close relationship
      with the child. Where the parent does not exercise reasonable
      firmness in declining to yield to obstacles, his other rights may
      be forfeited.

In re Adoption of S.P., 47 A.3d at 828 (quoting In re: Adoption of

McCray, 331 A.2d at 655) (footnotes and internal quotation marks omitted

in original).   Further, the Supreme Court stated, “incarceration neither

                                   - 10 -
J-S60015-17


compels nor precludes termination of parental rights.” In re Adoption of

S.P., 47 A.3d at 828 (adopting this Court’s statement in In re Z.P., 994
A.2d 1108, 1120 (Pa. Super. 2010)).

     The Supreme Court addressed the relevance of incarceration in

termination decisions under section 2511(a)(2) as follows:

     [I]ncarceration is a factor, and indeed can be a determinative
     factor, in a court’s conclusion that grounds for termination exist
     under § 2511(a)(2) where the repeated and continued incapacity
     of a parent due to incarceration has caused the child to be
     without essential parental care, control or subsistence and that
     the causes of the incapacity cannot or will not be remedied.

In re Adoption of S.P., 947 A.3d at 829.

     After revisiting its decision in In re: R.I.S., 36 A.3d 567 (Pa. 2011),

regarding incarcerated parents, the Supreme Court stated:

     [W]e now definitively hold that incarceration, while not a litmus
     test for termination, can be determinative of the question of
     whether a parent is incapable of providing “essential parental
     care, control or subsistence” and the length of the remaining
     confinement can be considered as highly relevant to whether
     “the conditions and causes of the incapacity, abuse, neglect or
     refusal cannot or will not be remedied by the parent,” sufficient
     to provide grounds for termination pursuant to 23 Pa.C.S. §
     2511(a)(2). See e.g. Adoption of J.J., 515 A.2d at 891 (“[A]
     parent who is incapable of performing parental duties is just as
     parentally unfit as one who refuses to perform the duties.”); [In
     re:] E.A.P., [944 A.2d 79, 85 (Pa. Super. 2008)] (holding
     termination under § 2511(a)(2) supported by mother’s repeated
     incarcerations and failure to be present for child, which caused
     child to be without essential care and subsistence for most of her
     life and which cannot be remedied despite mother’s compliance
     with various prison programs). If a court finds grounds for
     termination under subsection (a)(2), a court must determine
     whether termination is in the best interests of the child,
     considering the developmental, physical, and emotional needs
     and welfare of the child pursuant to § 2511(b). In this regard,

                                   - 11 -
J-S60015-17


     trial courts must carefully review the individual circumstances for
     every child to determine, inter alia, how a parent’s incarceration
     will factor into an assessment of the child’s best interest.

In re Adoption of S.P., 47 A.3d at 830-31.

     With regard to section 2511(a)(1), Father challenges the sufficiency of

the evidence to support termination where he was incarcerated and using all

available means to maintain a bond with R.S. See Father’s Brief at 8 and

17-18. Father urges that the evidence shows, at most, only the four-and–a-

half-month time period when he absconded from the halfway house, prior to

the filing of the involuntary termination petition, in which CYS could argue

that he evidenced a settled purpose of relinquishing his parental claim to

R.S. Id. at 18-20. Father explains that, during this time period, between

September of 2016 and the filing of the petition on January 18, 2017, he

“had served his complete sentence and was awaiting his paperwork to go

through on his release.” Id. at 20. Father reasons, “[i]nstead of continuing

to wait for the paperwork, he failed to return” to the halfway house. Id. at

19-20. Father claims that, during this time period while he had absconded

from the halfway house, he continued to communicate with Mother about

R.S. Id. at 20. He states that the evidence was undisputed that, on two

occasions in September 2016, he had in-person visits with R.S. at Mother’s

residence.   Id.   Father also argues that, since he absconded for only four

and a half months, the trial court should have considered the entire six-

month period before the petition was filed. Earlier in the six-month period,


                                    - 12 -
J-S60015-17


Father claims that he was incarcerated, and was taking extensive measures

to build a bond with R.S. and rehabilitate himself through programs offered

at prison. Id. at 21.

      With regard to section 2511(a)(2), Father challenges the sufficiency of

the evidence to support termination where he was incarcerated at the time

of the hearing, and anticipated being released from his incarceration in

August of 2017. Father’s Brief, at 9. Father asserts that there are no facts

of record that would demonstrate that he will be unavailable to care for R.S.

upon his release.

      In its opinion, the trial court stated as follows:

      The Supreme Court has analyzed the effect of a parent’s
      incarceration on the termination of parental rights proceedings
      specifically with regard to § 2511(a)(1) and (2). Incarceration,
      in and of itself, cannot serve as the sole basis for involuntary
      termination of parental rights. In re McCray's Adoption, 331
A.2d 652, 655 (Pa. 1975). However, when the grounds alleged
      for termination are failure to perform parental duties under
      § 2511(a)(1), the court may consider the effect incarceration
      has had the on parent’s attempts to perform parental
      responsibilities. Specifically, the court “must inquire whether the
      parent has utilized those resources at his or her command while
      in prison in continuing a close relationship with the child. Where
      the parent does not exercise reasonable firmness ‘in declining to
      yield to obstacles,’ his other rights may be forfeited.” Id. More
      generally, the parent has a duty to affirmatively maintain a place
      in the child’s life, “even in difficult circumstances.” In re B.,
      N.M., 856 A.2d 847, 856 (Pa. Super. 2004). Thus, while the
      court may not terminate parental rights solely based upon the
      parent’s incarceration, the parent may not invoke incarceration
      as a per se bar to termination of parental rights when the parent
      has not taken affirmative action during incarceration to maintain
      the parent-child relationship. In re E.A.P., 944 A.2d 79, 82-83
      (Pa. Super. 2008).


                                      - 13 -
J-S60015-17


     When the grounds for termination are parental incapacity under
     § 2511(a)(2), incarceration may properly be the determinative
     factor in finding that the parent has caused the child to be
     “without essential parental care, control or subsistence
     necessary for his physical or mental well-being.” 23 Pa.C.S.A.
     § 2511(a)(2).    “Incarceration, while not a litmus test for
     termination, can be determinative of the question of whether a
     parent is incapable of providing essential parental care, control
     or subsistence and the length of the remaining confinement can
     be considered as highly relevant to whether the conditions and
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied by the parent, sufficient to provide grounds for
     termination pursuant to 23 Pa.C.S.A. § 2511(a)(2).” In re
     Adoption of S.P., 47 A.3d 817, 830 (Pa. 2012) (internal
     quotations and citations omitted).

     With these principles in mind, the court found, following a full
     evidentiary hearing, that CYS has adduced clear and convincing
     evidence that Father’s parental rights to R.S. should be
     terminated under § 2511(a)(1), (2) and (5).               Under §
     2511(a)(1), Father has failed to perform parental duties for the
     six-month period before the petition to terminate his parental
     rights was filed, and has indeed failed to perform his parental
     duties for the majority of R.S.’s life. In the six months preceding
     the petition, Father was incarcerated, briefly living at a halfway
     house, and then abscond[ed] from parole. During his brief stint
     in the halfway house, CYS made efforts to allow Father to have
     supervised visits with R.S.         Father had an opportunity to
     perform his parental duties and bond with R.S. after his
     incarceration. Instead, he chose to abdicate those duties and to
     abscond from parole. While Father did visit R.S. twice after
     absconding, these visits could not have established Father in “a
     place of importance in the child's life.” In re B., N.M., 856 A.2d
     at 856. He did not provide any type of support to R.S. during
     those visits, and apparently only saw R.S. twice during the
     approximately six months he absconded from parole. Thus,
     termination under § 2511(a)(1) was proper.

     Similarly, Father has caused R.S. to be without “essential
     parental care, control or subsistence” under § 2511(a)(2), and
     termination of his parental rights was proper on these grounds.
     Father cared for R.S. during the first few months of her life,
     when he spent approximately three days per week with her.
     Since that time, Father has had little communication with R.S.,

                                   - 14 -
J-S60015-17


     and he has never provided shelter, clothing, food, or other
     support. While incarcerated, a parent is required to affirmatively
     maintain the parent-child relationship and take advantage of all
     resources available to him to help maintain his bond with his
     child. In re Adoption of S.P., 47 A.3d at 830. Here, Father
     spoke on the phone with Mother during the periods when she
     had custody of R.S., and he wrote two letters to CYS requesting
     updates on his child’s case after CYS had identified him as R.S.’s
     father. Making inquiries of CYS, without any further follow-
     through, is insufficient to fulfill parental duties. In re D.J.S.,
     737 A.2d 283, 287 (Pa. Super. 1999). Most importantly, and
     most egregiously, when Father was granted the opportunity to
     form a bond with R.S. through regular supervised visits once he
     was released to the halfway house, Father chose to abscond. He
     did not take responsibility for his actions and attempt to become
     a better father for R.S., and given his extensive criminal history,
     there is little indication that he will change his behavior in the
     near future. See N.T. at 72-79. Therefore, termination under §
     2511(a)(2) was proper. . . .

     In Father’s fourth claim of error, he alleges that the court erred
     by “failing to consider [Father’s] extensive efforts to bond with
     the minor Child while incarcerated.” Father testified that he
     attempted to bond with R.S. during his incarceration by speaking
     on the phone daily with Mother while she had custody of R.S.,
     requesting photos of R.S., and requesting updates and other
     information from CYS once he was established as the father.
     However, Father has only seen R.S. twice since he first became
     incarcerated in April of 2015.      When asked by his counsel
     whether he had a bond with R.S. during that visit, Father was
     elusive, stating “I mean, that’s the first time I had seen her
     since I’d been released, so you’ve got to figure there was a [15-
     ]month gap there.” Father also had the following exchange with
     the Guardian Ad Litem on cross-examination regarding his bond
     with R.S.:

        Q: [W]ould you agree that you have to be there, be in
        the Child’s life to create that bond?

        A: Yes.

        Q: And the facts are pretty evident here that you have
        not been able to create that bond with [R.S.] because
        you’ve been in prison?

                                   - 15 -
J-S60015-17



        A: That’s correct.
                                      ...

        Q: You would have to agree, though, that seeing pictures
        of somebody and knowing about them is not forming a
        bond?

        A: Yes, I agree with that.

     [N.T. Hearing, 4/13/17,] at 69-70.           The court considered
     Father’s testimony regarding his communications with Mother
     and CYS and found that these minimal efforts were not sufficient
     to overcome the clear and convincing evidence that Father had
     failed to perform, and was incapable of performing, his essential
     parental duties. As noted [above], Father’s most meaningful
     opportunity to bond with R.S. was through supervised visits with
     CYS, and he chose not to take advantage of that opportunity.
     Therefore, this claim of error is meritless.

     Finally, Father claims in his sixth [allegation of] error that the
     court erred in holding that Father could not remedy the
     conditions leading to placement in a reasonable period of time.
     R.S. was initially placed in foster care after being removed from
     the site of an active methamphetamine lab in October 2015,
     when Father was incarcerated. As of the date of the hearing,
     Father expected, based on conversations with his parole officer,
     to remain incarcerated for at least another four months. He
     further testified that he would need time to form a bond with
     R.S. and to obtain a job and housing before she could live with
     him.    When analyzing whether the parent can remedy the
     circumstances leading to placement in a reasonable period of
     time, “[i]t is appropriate to rely on past behavior rather than
     future promises.” In re J.L.C., 837 A.2d 1247, 1254 (Pa.
     Super. Ct. 2003).       “Moreover, parental rights may not be
     preserved by waiting for some more suitable financial
     circumstance or convenient time for the performance of parental
     duties and responsibilities.” In re D.J.S., 737 A.2d at 287.
     Here, Father acknowledged that he would not be in a position to
     take custody of R.S. immediately upon his release from prison,
     but rather would need additional time to obtain a job and stable
     housing, and to form a bond with R.S., before taking custody of
     her. R.S. has already spent over two years in foster care. Given
     that it would take, at minimum, another six months for Father to

                                     - 16 -
J-S60015-17


      be in any position to take full custody of R.S., the conditions that
      led to R.S.’s placement over two years ago cannot be remedied
      in a reasonable period of time. Therefore, this claim of error is
      meritless.

Trial Court Opinion, 6/7/17, at 6-11 (some internal citations omitted).

      After a careful review of the record, this Court finds the trial court’s

conclusion that Father has failed to perform parental duties with regard to

R.S., and its termination of his parental rights under section 2511(a)(1), is

supported by competent, clear and convincing evidence in the record. In re

Adoption of S.P., 47 A.3d at 826-827.         Likewise, we find that the trial

court’s   conclusion    regarding   section   2511(a)(2),   that   Father    has

demonstrated a repeated and continued incapacity, abuse, neglect or refusal

that has caused the child to be without essential parental care, control or

subsistence necessary for R.S.’s physical or mental well-being, and the

conditions and causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied by Father, is supported by competent, clear and

convincing evidence. Id. Thus, we find no abuse of discretion in the trial

court’s termination of Father’s parental rights to R.S. pursuant to section

2511(a)(1), (2), and (b).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


                                     - 17 -
J-S60015-17




Date: 11/16/2017




                   - 18 -